COUGAR OIL AND GAS CANADA INC. ANNOUNCES FORWARD STOCK SPLIT CALGARY, ALBERTA – (MARKETWIRE) – February 25, 2010 – Cougar Oil and Gas Canada Inc. (“Cougar Canada” or “Company”) (OTCBB: COUGF) announces that on January 25, 2010, the Board of Directors and shareholders of the Company approved a forward split of the outstanding common stock at the rate of one share into three shares.Subsequently, the Company submitted an application for approval of the forward stock split to the Financial Industry Regulatory Authority (“FINRA”).The Company recently received confirmation from FINRA approving the forward stock split. The Company received notice from FINRA establishing the record date of February 22, 2010 for the forward split and the payment date of February 25, 2010.Shareholders will be mailed their certificates on or about February 25, 2010, and no further action by shareholders is required in respect of the forward stock split.As a result of the forward stock split, the number of issued and outstanding shares of the Company's Common Stock will be increased from 19,635,397 to 58,906,191 shares. Mr.
